PER CURIAM.
Torres’ convictions for burglary of a dwelling and grand theft are affirmed. § 901.18, Fla.Stat. (1979); Goodman v. State, 399 So.2d 1120 (Fla. 4th DCA 1981). See State v. Steffani, 398 So.2d 475 (Fla. 3d DCA 1981); Kirby v. State, 217 So.2d 619 (Fla. 4th DCA 1969). His concurrent ten-year sentence of imprisonment for grand theft is reversed as being in excess of the statutory maximum, see §§ 775.082 and 812.014, Fla.Stat. (1979), and the cause remanded to the trial court with directions to impose a sentence of not more than five years for such offense. See Gonzalez v. State, 392 So.2d 334 (Fla. 3d DCA 1981); Skinner v. State, 366 So.2d 486 (Fla. 3d DCA 1979). The defendant’s presence is not required when the new sentence is imposed.
Affirmed in part; reversed in part and remanded.